DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyake et al. (US – 2014/0367208 A1) and further in view of Takeuchi (US – 4,684,002).
As per claim 1, Miyake et al. (US – 2014/0367208 A1) discloses Vehicle Disc Brake comprising:
at least one clamping limb (7i, 7j, 7k, Fig: 1, 6) with at least one first aperture (7m, Fig: 1),
at least one base limb (7e, Fig: 1),
the at least one clamping limb and the at least one base limb being connected to one another via at least one spring section (7b, Fig: 1), it being possible for the at least one clamping limb to be moved under elastic deformation relative to the at least one base limb (Pad return spring has a substantially U shape in section, Abstract, {0023], [0028], Fig: 1).
However, Miyake fails to disclose the brake lining restoring device being configured in such a way that a frictionally locking connection to a holding element which is assigned to the brake lining arrangement can be established via one edge (R) of the first aperture of the at least one clamping limb, and
the brake lining restoring device being configured, furthermore, in such a way that the frictionally locking connection can be released by way of a relative movement of the at least one clamping limb in the direction of the at least one base limb, which relative movement exceeds a predefined travel.
Takeuchi discloses Device for Adjusting a Clearance of a Twin Clutch comprising:

the brake lining restoring device being configured, furthermore, in such a way that the frictionally locking connection can be released by way of a relative movement of the at least one clamping limb in the direction of the at least one base limb, which relative movement exceeds a predefined travel (adjusting clearance, Col: 4, Ln; 13043, Fig: 3-4).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the vehicle disc brake of the Miyake to make the lining restoring device in which the brake lining restoring device being configured in such a way that a frictionally locking connection to a holding element which is assigned to the brake lining arrangement can be established via one edge (R) of the first aperture of the at least one clamping limb, and the brake lining restoring device being configured, furthermore, in such a way that the frictionally locking connection can be released by way of a relative movement of the at least one clamping limb in the direction of the at least one base limb, which relative movement exceeds a predefined travel as taught by Takeuchi in order to adjust the clearance easily and smoothly.

As per claim 2, Takeuchi further discloses the at least one base limb having at least one second aperture (36, Fig: 3-4).

As per claim 3, Takeuchi further discloses, it being possible for the at least one spring section to be deformed elastically in such a way that the first aperture (36) and the second aperture (another 36) can be penetrated by the at least one holding element (27, Fig: 3).

As per claim 4, Miyake discloses, the at least one spring section providing a prestress which presses the edge (R) of the first aperture against the holding element (spring element 7 and as per figure 1, its can bent some degree, so that obviously spring section providing prestress).

As per claim 5, Miyake discloses, the clamping limb and the base limb extending at a predefined angle (α) with respect to one another (Fig: 1).

As per claim 6. Takeuchi further discloses the at least one clamping limb having a fastening section which has a first fastening opening (36, Fig: 3-4).

As per claim 7, Takeuchi further discloses, the at least one base limb having at least one second fastening opening (36, Attached figure and fig: 3-4).

AS per claim 8, Takeuchi further discloses, it being possible for the fastening section of the clamping limb to be brought into contact with the base limb (Attached figure and fig: 3-4).
As per claim 9, Miyake discloses  the predefined angle (α) being set when the fastening section of the clamping limb is in contact with the base limb (Fig: 1).

As per claim 10, Takeuchi further discloses, the brake lining restoring device having at least one positioning section (37, Fig: 3-4) which serves to position the brake lining restoring device on a brake lining arrangement (Fig: 3-4).

As per claim 11, Takeuchi further discloses the base limb having at least one supporting element (Attached figure and fig: 3-4).

As per claim 12, Takeuchi further discloses the brake lining restoring device having a brake lining guide element which is connected to the base limb (Attached figure and fig: 3-4).

As per claim 13, Miyake et al. (US – 2014/0367208 A1) discloses Vehicle Disc Brake comprising:
a brake lining carrier plate (6a, Fig: 7);
at least one friction lining (6c, Fig: 7) which is attached to the brake lining carrier plate (Fig: 7); and
However, Miyake fails to disclose the brake lining restoring device being configured in such a way that a frictionally locking connection to a holding element which is assigned to the brake lining arrangement can be established via one edge (R) of the first aperture of the at least one clamping limb, and

Takeuchi discloses Device for Adjusting a Clearance of a Twin Clutch comprising:
the brake lining restoring device (37, Fig: 3-4) being configured in such a way that a frictionally locking connection to a holding element (Fig: 3-4) which is assigned to the brake lining arrangement can be established via one edge (R) of the first aperture of the at least one clamping limb (Col: 4, Ln; 13043, Fig: 3-4),
the brake lining restoring device being configured, furthermore, in such a way that the frictionally locking connection can be released by way of a relative movement of the at least one clamping limb in the direction of the at least one base limb, which relative movement exceeds a predefined travel (adjusting clearance, Col: 4, Ln; 13043, Fig: 3-4).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the vehicle disc brake of the Miyake to make the lining restoring device in which the brake lining restoring device being configured in such a way that a frictionally locking connection to a holding element which is assigned to the brake lining arrangement can be established via one edge (R) of the first aperture of the at least one clamping limb, and the brake lining restoring device being configured, furthermore, in such a way that the frictionally locking connection can be released by way of a relative movement of the at least one clamping limb in the direction of the at 

As per claim 14, Miyake discloses at least one fastening projection being configured on the front side of the brake lining carrier plate (at 7f, Fig: 1), to which fastening projection the at least one brake lining restoring device can be fastened (Fig: 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A: Inoue; Hayuru (US – 2016/0116011 A1),
B: Yukumi; Hironobu (US – 2015/0247542 A1),
C: Roth; Klaus (US – 2011/0056778 A1),
D: Thiel; Rudolf (US – 4269290 A),
E: Mallmann; Markus (US – 2017/0299004 A1),
F: Mallmann; Markus (US – 2015/0211589 A1), and
G: Takeuchi; Hiroshi (US – 4742901 A).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792. The examiner can normally be reached 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN M AUNG/           Examiner, Art Unit 3657        

/Robert A. Siconolfi/           Supervisory Patent Examiner, Art Unit 3657